Citation Nr: 0827325	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He died in March 2006, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant claims that the veteran's many service-
connected mental and physical disabilities, for which he was 
rated as 100 percent disabling since 1999, caused or 
contributed to his death in March 2006 from aspiration 
pneumonia due to severe dysphagia.   

The death certificate shows that that the veteran's death 
occurred in the emergency room of the South Austin Medical 
Center.  The terminal medical records have not been obtained. 

Under the duty to assist, the case is REMANDED for the 
following action:

1. Ask the appellant to submit or 
authorize VA to obtain the medical 
records from the nursing home in Austin, 
Texas, and the South Austin Medical 
Center.  




2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
furnish the appellant a supplemental 
statement of the case and return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


